Case 3:15-cv-00164-HES-MCR Document 206 Filed 12/14/20 Page 1 of 4 PageID 7318




                            UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION



    Aatrix Software, Inc.,                          Civil Action No. 3:15-cv-00164-HES-MCR

                                       Plaintiff,

    v.

    Green Shades Software, Inc.

                                    Defendant.


         JOINT MOTION REGARDING SUMMARY JUDGMENT BRIEFING PAGE
                         LIMITS AND REPLY BRIEFS

            Plaintiff Aatrix Software, Inc. (“Aatrix”) and Defendant Green Shades Software, Inc.

    (“Greenshades”), by and through their counsel, request that the Court grant the parties leave

    to exceed the page limits for dispositive motions that are currently provided in the Local

    Rules, and expressly address the topic of Summary Judgment reply briefs raised in the

    revisions to the Local Rules that go into effect on January 1, 2021. As their grounds, the

    parties state as follows:

            1.      The Court set December 30, 2020 as the deadline for dispositive and Daubert

    motions. Doc. 189 at ¶2. The Court also stated that “should the parties need additional

    modifications or face unforeseen challenges, they may bring it to the attention of the Court.”

    Id. at ¶3.

            2.      On October 16, 2020, the Court ordered that any responses to Dispositive or

    Daubert Motions shall be filed on or before January 20, 2021. Doc. 194.

            3.      The currently-operative Local Rules provide that the page limit for a motion
Case 3:15-cv-00164-HES-MCR Document 206 Filed 12/14/20 Page 2 of 4 PageID 7319




    for summary judgment is twenty-five pages. L.R. 3.01(a). Local Rule 3.01(d) contemplates

    leave of Court for filings in excess of 25 pages and for filing reply memoranda.

             4.       The revised Local Rules, which go into effect on January 1, 2021, provides

    that “without leave, no party may file a reply . . . except a response to a motion for summary

    judgment,” that “[a] party may reply to a response to a motion for summary judgment within

    fourteen days after service of the response,” and that “the reply must not exceed seven

    pages.” Revised Local Rule 3.01(d).

             5.       As the upcoming deadline for dispositive motions is December 30, and reply

    briefs to dispositive motions are expressly addressed in revised Local Rule 3.01(d), the

    parties respectfully request that the Court grant the parties leave to exceed the default page

    limits provided in the current Local Rules regarding the filing of dispositive motions and

    responsive memoranda as follows:

             (a)      Each side may file a single, omnibus Summary Judgment motion, limited to

             no more than 50 pages, on December 30, 2020, which shall contain all the party’s

             Summary Judgment requests;1

             (b)      Each side may file a single response to the other side’s omnibus dispositive

             motion limited to no more than 40 pages on January 20, 2021; and

             (c)      Each side may file a single reply brief limited to no more than 14 pages in

             support of the single, omnibus dispositive motion on February 3, 2021.


    1
     A similar order was entered in Entrust Datacard Corp. v. Zeiser GMBH, Case No. 3:17-cv-110-J-39MCR,
    Doc. 278 at 3 (M.D. Fla., June 13, 2019) (J. Davis) (permitting each side to file a single, 50-page, omnibus
    summary judgment motion and a single, 40-page responsive brief in a complex patent case with multiple
    dispositive issues raised for summary judgment).




                                                             2
Case 3:15-cv-00164-HES-MCR Document 206 Filed 12/14/20 Page 3 of 4 PageID 7320




           6.      The parties propose the additional page limits will facilitate and assist the

    Court in understanding the inherent complexities unique to this patent litigation and the

    underlying computer technology. Further, the parties expect that a number of substantive

    claims and defenses at issue in this action are amenable to resolution at the dispositive

    motion stage, such that the additional pages are necessary to sufficiently address all of these

    issues and facilitate a fully-informed Court. The relief requested will also provide a

    simplification and streamlining of the issues that will require resolution at trial. The judicial

    efficiency afforded by resolution of disputed issues at the dispositive motion stage will

    further the just, speedy, and inexpensive determination mandated by Fed. R. Civ. P. 1.

           Accordingly, the parties jointly request that the Court grant the parties leave to file a

    single dispositive motion, responsive briefs, and reply briefs in accordance with the page

    limits described above.



    Dated: December 14, 2020


    By: /s/ Jeffrey S. York                               By: /s/ John B. Lunseth
    Joseph W. Bain, Trial Counsel                         John B. Lunseth (Minn. #65341)
    Florida Bar No. 860360                                Aaron M. Johnson (Minn. #034641X)
    Shutts & Bowen LLP                                    Mira Vats-Fournier (Minn. #0399692)
    525 Okeechobee Blvd. Suite 1100                       Taft Stettinius & Hollister LLP
    West Palm Beach, Florida 33401                        80 South Eighth Street, Ste. 2200
    jbain@shutts.com                                      Minneapolis, MN 55402-2157
                                                          612-977-8400
    and                                                   612-977-8659 (facsimile)
                                                          jlunseth@taftlaw.com
    H. Timothy Gillis, Trial Counsel                      ajohnson@taftlaw.com
    Florida Bar No. 0133876                               mvats-fournier@taftlaw.com
    Jeffrey S. York, Trial Counsel
    Florida Bar No. 987069                                and




                                                      3
Case 3:15-cv-00164-HES-MCR Document 206 Filed 12/14/20 Page 4 of 4 PageID 7321




    Shutts & Bowen LLP                       Joanne M. O’Connor
    1022 Park St. Ste. 308                   (Fla. Bar No. 0498807)
    Jacksonville, Florida 32204              JONES FOSTER PA
    tgillis@shutts.com                       505 South Flagler Drive, Suite 1100
    jyork@shutts.com                         West Palm Beach, FL 33401
    (904) 899-9950                           561-659-3000
                                             561-650-5300 (facsimile)
    ATTORNEYS FOR GREEN SHADES               joconnor@jonesfoster.com
    SOFTWARE, INC.                           ATTORNEYS FOR PLAINTIFF
                                             AATRIX SOFTWARE, INC.




                                         4
